Citation Nr: 0801181	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of anal fistula.

2.  Entitlement to an initial compensable evaluation for 
grade II reflux esophagitis.





ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2004.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran filed subsequent claims for service connection, 
which were addressed in a March 2007 rating decision.  There 
is no notice of disagreement regarding these claims, and thus 
they are not part of the current appeal.  See 38 C.F.R. 
§ 20.200 (2007) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  Residuals of anal fistula are manifested by frequent 
slight leakage.

2.  Grade II reflux esophagitis is manifested by pyrosis and 
dysphagia.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 10 percent evaluation, but 
no more, for residuals of anal fistula have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7332, 7335 (2007).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 10 percent evaluation, but 
no more, for grade II reflux esophagitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence she is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice appears to have been provided 
before consideration of the issues on appeal, as the letter 
in the claims file is undated.  At that time, VA notified the 
veteran of the evidence necessary to substantiate a claim for 
service connection for residuals of anal fistula and grade II 
reflux esophagitis, which claims were granted in the rating 
decision on appeal.  The veteran is appealing the evaluations 
assigned upon the award of service connection, which is 
called a downstream issue.  If the claimant has received a 
VCAA letter for the underlying claim (here, claims for 
service connection) and raises a new issue following the 
issuance of the rating decision (here, claims for increase), 
VA is not required to issue a new VCAA letter. VAOPGCPREC 8-
2003 (Dec. 2003).  Rather, the provisions of 38 U.S.C.A. 
§ 7105(d) require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  This was completed when 
the RO issued a statement of the case in June 2005.  There, 
VA informed the veteran of the evidence needed to establish 
higher evaluations for the service-connected disabilities.  

The letter did not inform the veteran of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  One, he is appealing the evaluations assigned and 
the arguments he has made for why he warrants higher 
evaluations for these two disabilities show he has actual 
knowledge of this element of a service-connection claim.  He 
was awarded an effective date of the day following his 
discharge from service, which is the earliest effective date 
allowed by law.  Two, the veteran received notification of 
how disability evaluations and effective dates are assigned 
in a March 2006 letter.  

VA has provided the veteran with an examination in connection 
with his claims.  The veteran has submitted private medical 
records.  He has not identified any other records that need 
to be obtained by VA with respect to these two issues.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Increased Ratings

The veteran contends that his disabilities are worse than the 
current noncompensable evaluations contemplate.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
residuals of anal fistula and grade II reflux esophagitis.  
In the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found, which is called 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (applying staged ratings when assigning 
an increased rating in a manner similar to what is done at 
the initial rating stage pursuant to Fenderson).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of anal fistula

The veteran states that he has fecal leakage regularly.  He 
states he is unable to go on walks or extended travel for 
more than a few hours because he needs to be near a toilet at 
all times.  The veteran describes soiling on a daily basis.

The veteran's service-connected disability is rated under 
Diagnostic Code 7335.  Diagnostic Code 7335 provides that 
fistula in ano will be rated as impairment of sphincter 
control.  See 38 C.F.R. § 4.114, Diagnostic Code 7335.  
Diagnostic Code 7332 pertaining to impairment of sphincter 
control of the rectum and anus, provides for a non-
compensable evaluation for slight loss of sphincter control 
without leakage and a 10 percent evaluation for constant 
slight or occasional moderate leakage.  See 38 C.F.R. § 
4.114, Diagnostic Code 7332.  Occasional involuntary bowel 
movements necessitating the wearing of a pad warrants a 
30 percent evaluation.  See id.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the award of a 10 percent 
evaluation for residuals of anal fistula.  There appears to 
have been a miscommunication at the April 2004 VA 
examination.  The report shows that the veteran reported 
"frequent underwear soilage."  In the examiner's functional 
assessment, he stated the veteran "infrequently stains his 
underwear."  The veteran's private physician has submitted a 
letter, wherein he confirms the veteran's allegations of 
frequent soiling.  The Board finds that reasonable doubt 
should be resolved in the veteran's favor, and a 10 percent 
evaluation is granted.  That evaluation contemplates constant 
slight or occasional moderate leakage, which are the symptoms 
the veteran has described he has.  

The Board does not find, however, that any more than a 
10 percent evaluation is warranted.  Neither the veteran, nor 
his private physician, has described involuntary bowel 
movements requiring the use of pads.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332.  In fact, in the veteran's VA Form 9, 
received in September 2005, he argued that he met the 
criteria for the 10 percent evaluation, which would imply he 
would be satisfied with the Board's determination to award 
him the 10 percent evaluation.  The Board finds that such 
evaluation should go back to the effective date that service 
connection was awarded.  The veteran's VA examination 
occurred in April 2004 (where he described frequent soiling), 
and he was discharged from service in September 2004 (which 
is after the examination).  Thus, the veteran has met the 
criteria for the 10 percent evaluation under Diagnostic Code 
7332 since service connection was awarded on October 1, 2004.  
See Fenderson, supra.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture with respect to the service-connected 
residuals of anal fistula does not show any significant 
impairment beyond that contemplated in the 10 percent rating 
assigned.  Under the circumstances, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Grade II reflux esophagitis

The veteran alleges that his esophagitis warrants a 
compensable evaluation.  He states that following the April 
2004 VA examination, he had to undergo surgery for his acid 
reflux, which he feels VA did not consider when assigning the 
noncompensable evaluation.  He states he continues to have 
heartburn "(pyrosis)" and difficulty swallowing 
"(dysphagia)."  The veteran argues he warrants a 10 percent 
evaluation under Diagnostic Code 7346.

The veteran's service-connected disability is rated by 
analogy to hiatal hernia, which falls under Diagnostic Code 
7346.  Under that Diagnostic Code, a 10 percent rating is 
warranted when there is a hiatal hernia with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent 
disability evaluation is contemplated for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the award of a 10 percent 
evaluation for grade II reflux esophagitis.  At the time of 
the veteran's VA examination in April 2004, the veteran 
reported alternating diarrhea and constipation and denied 
significant epigastric distress, which appears to be why the 
RO chose to award him a noncompensable evaluation.  After 
that examination, in July 2004, a paraesophageal hernia was 
found and surgery was performed.  The veteran has reported 
that since the surgery, he has had continued heartburn and 
difficulty swallowing.  In an undated letter from the 
veteran's physician, he stated that since the veteran's 2004 
surgery, the veteran's symptoms had improved, but that he 
still had mild to moderate heartburn frequently with 
substernal burning chest pain accompanied by a sensation that 
food did not pass into his stomach.  The physician also 
described the veteran having acid regurgitation.  The Board 
finds that such symptoms meet the criteria for the 10 percent 
evaluation under Diagnostic Code 7346.  

The Board does not find, however, that any more than a 
10 percent evaluation is warranted.  Neither the veteran, nor 
his private physician, have described persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health to 
warrant the 30 percent evaluation.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  In fact, in the veteran's VA Form 9, 
received in September 2005, he argued that he met the 
criteria for the 10 percent evaluation, which would imply he 
would be satisfied with the Board's determination to award 
him the 10 percent evaluation.  The Board finds that such 
evaluation should go back to the effective date that service 
connection was awarded, as the surgery occurred while the 
veteran was still in service, and he states he has had the 
above-described symptoms ever since the surgery.  Thus, the 
veteran has met the criteria for the 10 percent evaluation 
under Diagnostic Code 7346 since service connection was 
awarded as of October 1, 2004.  See Fenderson, supra.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
grade II reflux esophagitis does not show any significant 
impairment beyond that contemplated in the 10 percent rating 
assigned.  Under the circumstances, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.




	(CONTINUED ON NEXT PAGE)


ORDER

An initial 10 percent evaluation, but no more, for residuals 
of anal fistula is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An initial 10 percent evaluation, but no more, for grade II 
reflux esophagitis is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


